Citation Nr: 0930858	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  06-39 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a initial compensable disability rating 
for service-connected onychomycosis of the feet.

2.  Entitlement to an initial compensable disability rating 
for service-connected fungus of the fingernails.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1962 to July 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which granted service connection for the 
above-referenced disabilities and assigned each a 
noncompensable disability rating.  The Veteran expressed 
disagreement with the assigned initial disability ratings and 
perfected a substantive appeal.

In November 2006, the Veteran testified at a formal hearing 
over which a Decision Review Officer of the RO.  A transcript 
of that hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c) (2008).

The Veteran has asserted that the noncompensable disability 
ratings currently assigned for his onychomycosis of the feet 
and fungus of the fingernails do not accurately reflect the 
severity of his conditions.  Specifically, the Veteran, 
during the November 2006 formal hearing and in a December 
2006 statement; and his representative in a July 2009 Written 
Brief Presentation, each asserted that his skin disabilities 
had spread on his feet and to other parts of the body.  Thus, 
the Veteran has essentially claimed that his disabilities 
have gotten worse since the last VA examination conducted in 
April 2006.  

Moreover, the April 2006 examination is over three years old, 
and is therefore too remote in time from which to evaluate 
the current severity of the Veteran's disabilities.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
a Veteran was entitled to a new evaluation after a two year 
period between the last VA examination and the Veteran's 
contention that his disability has increased in severity) and 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination 
too remote for rating purposes cannot be considered 
"contemporaneous").  Therefore, due to the passage of time 
and the Veteran's assertion, the Board finds that additional 
development is warranted to determine the current nature, 
extent, severity and manifestations of his service-connected 
onychomycosis of the feet and fungus of the fingernails.  As 
such, VA is required to afford the Veteran a contemporaneous 
VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 
174, 181 (2007); Snuffer, 10 Vet. App. at 403; see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
for an appropriate VA skin examination in 
order to determine the nature and severity 
of the service-connected onychomycosis of 
the feet and fungus of the fingernails.  
The entire claims file and a copy of this 
Remand must be reviewed by the examiner in 
conjunction with conducting the 
examination.  All necessary tests and 
studies should be performed, and all 
findings must be reported in detail.  
Unretouched color photographs of the 
involved areas should be included in the 
report.

The examiner should set forth in detail 
all current symptoms, clinical findings, 
and relevant diagnoses.  
It is requested that the examiner indicate 
what percentage of the entire body, and 
what percentage of any exposed areas is 
affected by the service-connected 
onychomycosis and fingernail fungus and 
whether antibiotic, systemic therapy, or 
other immunosuppressive drugs, are 
required.  If so, the frequency and length 
of said therapy should be identified.

The examiner should elicit information as 
to the effect of the diagnosed skin 
conditions have had on the Veteran's daily 
life and occupation.

The examiner is also asked to comment on 
the impact of the claimed increase in 
severity of the Veteran's disabilities, if 
any, on the his employment and activities 
of daily life.  A complete rationale for 
any opinion expressed shall be provided.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




